DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 6/29/2021 in which claims 1-15 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. US 20180181625 A1 (hereinafter referred to as “Lyons”) in view of Malhotra et al. US 20180349467 A1 (hereinafter referred to as “Malhotra”) in view of Waas et al. US .

As per claim 1, Lyons teaches:
A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to process a group of inputs (Lyons, [0091] – Computing device.  Paragraph [0098] – Processors.  Paragraph [0103] – Input to the system may be received), 
the method comprising: 
intercepting a group of entities entered as input for processing against a set of ingested documents, wherein the set of ingested documents is not previously annotated for the group of entities (Lyons, [0008] – Internet searches are interpreted as inputs containing groups of entities and web sites are interpreted as ingested documents.  Paragraph [0041] also teaches explicitly “document” where key terms appear.  No annotation is performed); 
expanding the intercepted group into a plurality of individual entities, wherein the intercepted group is expanded according to a list that indicates relationships between groups of entities and the individual entities for each group (Lyons, [0053] – Isolated key terms are expanded using synonyms such as car being a synonym of vehicle, wherein vehicle is interpreted as a group entity and car is a subset of vehicle), and
wherein the individual entities for each group of entities have one of more characteristics in common (Lyons, [0055] - Further, searches may be done combining one or more "thematically" common terms with one or more other terms not included within the theme. In the power supply industry, for example, themes may include a source theme (e.g., natural gas, electricity, electric, solar, geothermal, nuclear, etc.), wherein sharing a common theme is interpreted as having a characteristic in common); 
processing each of the individual entities to produce results for each individual entity (Lyons, [0055] – A final list of key terms is presented to produce results to a client), 
Lyons doesn’t go into detail about annotations, however, Malhotra teaches:
wherein the set of ingested documents has been annotated for one or more of the individual entities (Malhotra, [0051] – A result set may be annotated with high-level category using a set of well-known tags, wherein this is interpreted as annotating for at least one individual entity), 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Lyons’s invention in view of Malhotra in order to include annotations; this is a known technique used to improve similar devices in electronic documentation (Malhotra, paragraph [0051]).
Lyons as modified doesn’t go into detail about producing results for a sub-query without producing results for the set, and merging the results of each sub-query, however, Michelis teaches:
wherein the intercepted group of entities is omitted from the processing, and wherein each of the individual entities is provided to an analytics engine for the processing (Waas, column 6, lines 30-43 – Every query processor instance can accept requests, parse, optimize and execute them, wherein each query processor instance handles sub-queries and the parsing step of the query processor instance is interpreted as individual entities being provided to an analytics engine for processing because parsing is a form of analysis); and 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Lyons’s invention as modified in view of Waas in order to analyze or parse individual entities with a separate component for each entity; this would be a simple substitution of processing either in the master node or in the individual nodes for the sub-queries, and would yield predictable results such as the ability for each node to parse each sub-query when they obtain them (Michelis, paragraph [0002]).

Lyons as modified doesn’t go into detail about producing results for a sub-query without producing results for the set, and merging the results of each sub-query, however, Michelis teaches:
intercepting the results, from the analytics engine for each individual entity and merging the intercepted results of each individual entity to produce results for the group of entities (Michelis [0037] – Results of Sub-queries are merged to give results to the client.  See also paragraph [0058]).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Lyons’s invention as modified in view of Michelis in order to merge results from multiple sub-queries from databases associated with 

As per claim 2, Lyons as modified teaches:
The method of claim 1, wherein the processing is performed by a back-end system (Lyons, Fig. 3A and [0055] – The client term verification engine which is part of a system of engines and is used to process the entities is interpreted as a back-end system).  

As per claim 3, Lyons as modified teaches:
The method of claim 2, wherein the back-end system includes an analytics engine to generate analytics for the individual entities (Lyons, Figs. 3A-C and [0065] – Similarity analysis is conducted on key terms using a prospect classification engine which is part of a back-end system, wherein the similarity analysis is from the backend system).  

As per claim 4, Lyons as modified teaches:
The method of claim 3, wherein the analytics engine is not configured to process groups of entities (Lyons, [0053] – Quality key terms are vetted and isolated key terms may be used without expanding to similar key terms, wherein this means that the prospect classification engine may only process a limited list of terms which can be .  

As per claim 5, Lyons as modified teaches:
The method of claim 1, wherein the individual entities are determined to correspond to the intercepted group using machine learning (Lyons, [0040] – The key term generation engine applies a number of data mining techniques to derive one or more sets of key terms. Data mining techniques may involve artificial intelligence, statistics, and/or machine learning to extract useful patterns from large collections of data.).

Claims 6-10 are directed to a computer system performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 1-5are applied to claims 6-10.

Claims 11-15 are directed to a computer program product performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 11-15 are applied to claims 1-5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are generally moot because the new ground of rejection does not rely on any reference 
As per Applicant’s argument concerning independent claims and the teaching of the entities sharing a common characteristic, further search and consideration of Lyons shows that paragraph [0055] teaches a common theme with respect to combining synonyms with additional key terms where each entity can have the common theme of “power supply”, but also contain distinct terms as a subset such as “gas” and “electricity”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fuller et al. US 9390131 B1 teaches dividing the query terms into one or more portions (sub-queries) and merging query results in at least column 6, lines 5-10 and lines 30-35.
DeMarcken et al. US 20040078251 A1 teaches dividing a travel query into sub-queries (Title).
Sah et al. US 20030028509 A1 teaches subqueries that are distributed among compute nodes (paragraph [0023]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

August 4, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152